Exhibit 10.1

REGISTRATION RIGHTS AGREEMENT

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of
April 1, 2010 by and between BGC PARTNERS, INC., a Delaware corporation (“BGC
Partners”), and Cantor Fitzgerald, L.P., a Delaware limited partnership (the
“Investor”).

W I T N E S S E T H:

WHEREAS, BGC Holdings, L.P. (“BGC Holdings”), a Delaware limited partnership and
a majority-owned subsidiary of BGC Partners, agreed to issue and sell to the
Investor $150,000,000 aggregate principal amount of 8.75% Convertible Senior
Notes due 2015 (the “Holdings Notes”), which are, at the Investor’s election,
either (i) exchangeable for a like principal amount of 8.75% Convertible Senior
Notes due 2015 of BGC Partners (the “Notes”), which are themselves convertible
into shares of BGC Partners’ Class A common stock, par value $0.01 per share
(the “Class A Common Stock”), or (ii) convertible into BGC Holdings Exchangeable
Limited Partnership Interests (as defined below), which are themselves
exchangeable on a one-for-one basis into shares of Class A Common Stock; and

WHEREAS, BGC Holdings will lend the $150,000,000 proceeds from the sale of the
Holdings Notes to BGC Partners in exchange for the Notes; and

WHEREAS, the Notes will be convertible on the terms, and subject to the
conditions, set forth in the Indenture (as defined below); and

WHEREAS, as a condition to the Investor’s purchase of the Holdings Notes, BGC
Partners has agreed to provide the Investor with certain registration rights for
the Registrable Securities, as further described herein.

NOW, THEREFORE, in consideration of the premises and the covenants hereinafter
contained, it is agreed as follows:

Article I

Definitions

Section 1.1 Definitions. As used in this Agreement, the following capitalized
terms shall have the meanings ascribed to them below:

“Affiliate” means, with respect to any Person, any other Person that directly,
or through one or more intermediaries, controls or is controlled by or is under
common control with such Person. For the purposes of this definition, “control”
with respect to any Person means, the direct or indirect possession of the power
to direct or cause the direction of the management or policies of such Person,
whether through the ownership of voting securities, by Contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

“BGC Partners” has the meaning set forth in the preamble.



--------------------------------------------------------------------------------

“BGC Partners Free Writing Prospectus” means each Free Writing Prospectus
prepared by or on behalf of BGC Partners other than a Holder Free Writing
Prospectus.

“Business Day” means any day other than a Saturday, Sunday or a day on which
banks are authorized or required to be closed for business in New York City, New
York, United States of America.

“BGC Holdings” has the meaning set forth in the recitals hereto.

“BGC Holdings Exchangeable Limited Partnership Interest” means an “Exchangeable
Limited Partnership Interest” as defined in the BGC Holdings Limited Partnership
Agreement (as defined below).

“BGC Holdings Limited Partnership Agreement” means the Amended and Restated
Limited Partnership Agreement of BGC Holdings, L.P., as amended from time to
time

“BGC Partners Person” has the meaning set forth in Section 5.2.

“Class A Common Stock” has the meaning set forth in the recitals hereto.

“Damages” has the meaning set forth in Section 5.1.

“Demand Request” has the meaning set forth in Section 2.2.

“Demand Registration” has the meaning set forth in Section 2.2.

“Disclosure Package” means, with respect to any offering of securities, (i) the
preliminary Prospectus, (ii) each BGC Partners Free Writing Prospectus (if any)
and (iii) all other information prepared by or on behalf of BGC Partners, in
each case, that is deemed under Rule 159 promulgated under the Securities Act to
have been conveyed to purchasers of securities at the time of sale of such
securities (including a contract of sale).

“Exchange Act” means the U.S. Securities Exchange Act of 1934, as from time to
time amended, and the rules and regulations of the SEC promulgated thereunder.

“Free Writing Prospectus” means any “free writing prospectus” as defined in Rule
405 promulgated under the Securities Act.

“Holder” shall mean the Investor, any Affiliate of the Investor holding
Registrable Securities and any assignee of record of such Registrable Securities
to whom rights set forth herein have been duly assigned in accordance with this
Agreement, in each case so long as such Holder holds Registrable Securities. To
the extent there is more than one Holder, the term shall mean all Holders
collectively, acting at the direction of Holders of a majority of the
outstanding Registrable Securities.

“Holder Free Writing Prospectus” means each Free Writing Prospectus prepared by
or on behalf of (unless prepared by BGC Partners or on behalf of BGC Partners)
the relevant Holder and used or referred to by such Holder in connection with
the offering of Registrable Securities.

 

-2-



--------------------------------------------------------------------------------

“Holder Covered Persons” has the meaning set forth in Section 5.1.

“Indemnified Party” has the meaning set forth in Section 5.3.

“Indemnifying Party” has the meaning set forth in Section 5.3.

“Indenture” means the Indenture, dated as of April 1, 2010, between BGC Partners
and Wells Fargo Bank, National Association, as trustee (the “Trustee”), pursuant
to which the Notes are to be issued, as such Indenture is amended, modified or
supplemented from time to time in accordance with the terms thereof.

“Person” means any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Entity or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Securities covered by such
Registration Statement or any other amendments and supplements to such
prospectus, including without limitation any preliminary prospectus, any
pre-effective or post-effective amendment and all material incorporated by
reference in any prospectus.

“Registrable Securities” means the Notes and each share of Class A Common Stock
issuable upon conversion of the Notes. As to any particular Registrable
Securities, once issued such securities shall cease to be Registrable Securities
when (i) a Registration Statement with respect to the sale of such securities
shall have become effective under the Securities Act and such securities shall
have been disposed of in accordance with such Registration Statement, (ii) such
securities shall have been sold to the public pursuant to Rule 144 (or any
successor provision) under the Securities Act (“Rule 144”), (iii) such
securities shall have ceased to be outstanding, or (iv) such securities may be
sold in the public market of the United States, in unlimited amounts, under Rule
144, without registration under the Securities Act.

“Registration Expenses” has the meaning set forth in Section 4.1.

“Registration Statement” means any registration statement of BGC Partners which
covers Registrable Securities pursuant to the provisions of this Agreement, all
amendments and supplements to such registration statement, including
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the U.S. Securities Act of 1933, as from time to time
amended, and the rules and regulations of the SEC promulgated thereunder.

 

-3-



--------------------------------------------------------------------------------

Article II

Registrations

Section 2.1 Shelf Registration. BGC Partners shall:

(a) as promptly as practicable after the date hereof cause to be filed a
registration statement pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”), which Shelf Registration Statement shall provide for
resales of all Registrable Securities held by Holders; and

(b) use its reasonable best efforts to cause the Shelf Registration Statement to
be declared effective by the SEC as soon as reasonably practicable after filing
and to remain effective until the period described in Section 3.1(a) hereof.

Section 2.2 Demand Registration. In addition to registration of Registrable
Securities under Section 2.1 hereof, any Holder or group of Holders may at any
time make a written request (a “Demand Request”) for registration on any
appropriate form under the Securities Act of a number of Registrable Securities
by means of a public offering involving an underwriting that (i) represents at
least 5% of either the Notes or the shares of Class A Common Stock outstanding
on the date of the Demand Request or (ii) has an aggregate market value on the
date of the Demand Request of greater than $7.5 million (such written Request, a
“Demand Registration”). Such Demand Requests shall specify the amount of
Registrable Securities to be registered and the intended method or methods of
disposition. BGC Partners shall, subject to the provisions of this Section 2.2
and to the Holders’ compliance with their obligations under the provisions of
this Agreement, as promptly as practicable register under the Securities Act all
Registrable Securities included in such Demand Request, for disposition in
accordance with the intended method or methods set forth therein. Shares of
Class A Common Stock may be registered for offer and sale in any Demand
Registration: (A) by BGC Partners if and only if the Investor consents to such
registration and (B) pursuant to any contractual piggyback registration of third
parties; provided, however, that all Registrable Securities included in such
Demand Request shall first be included in such registration, followed by any
such shares on a pro rata basis. As promptly as practicable thereafter, but
subject to Section 2.4 hereof, BGC Partners shall use its reasonable best
efforts to file with the SEC a Registration Statement, registering all
Registrable Securities that any Holders have requested to register, for
disposition in accordance with the intended method or methods set forth in their
notices to BGC Partners. BGC Partners shall use its reasonable best efforts to
cause such Registration Statement to be declared effective by the SEC as soon as
reasonably practicable after filing and to remain effective until the period
described in Section 3.1(a) hereof. Each Demand Request shall be irrevocable
except as otherwise expressly provided herein.

Notwithstanding anything to the contrary in this Article II, no Holder shall
have the right to require BGC Partners to register any Registrable Securities
pursuant to this Section 2.2 during any period (not to exceed 180 days)
following the closing of the completion of a distribution of securities offered
by BGC Partners that would cause BGC Partners to breach a lock-up provision
contained in the underwriting agreement for such distribution.

Section 2.3 Number and Timing of Registrations. Notwithstanding anything in this
Article II to the contrary, the Holders shall be entitled to make no more than
an aggregate of four Demand Registrations hereunder (and no more than one Demand
Registration during any twelve-month period).

 

-4-



--------------------------------------------------------------------------------

Section 2.4 Suspension of Registration. Notwithstanding the foregoing, if in the
good faith judgment of the Board of Directors of BGC Partners it would be
materially detrimental to BGC Partners and its stockholders for any Registration
Statement to be filed or for any Registration Statement or Prospectus to be
amended or supplemented because such filing, amendment or supplement would
(i) require disclosure of material non-public information, the disclosure of
which would be reasonably likely to materially and adversely affect BGC Partners
and its subsidiaries (if any) taken as a whole, or (ii) materially interfere
with any existing or prospective business situation, transaction or negotiation
involving BGC Partners, BGC Partners shall have the right to suspend the use of
the applicable Registration Statement or delay delivery or filing, but not the
preparation, of the applicable Registration Statement or Prospectus or any
document incorporated therein by reference, in each case for a reasonable period
of time; provided, however, that BGC Partners shall not be able to exercise such
suspension right more than twice in each 12-month period aggregating not more
than 150 days in such 12-month period.

Section 2.5 Interrupted Registration. A registration requested pursuant to
Section 2.2 shall not be deemed to have been requested by the Holders of
Registrable Securities for purposes of Section 2.3: (i) unless it has been
declared effective by the SEC; (ii) if after it has become effective, such
registration is interfered with by any stop order, injunction or other order or
requirement of the SEC for any reason other than misrepresentation or an
omission by the requesting Holders such that the Registration Statement shall
not be effective until the earlier of (A) 60 days following the date on which it
was declared effective (treating any suspension or interruption of registration
as provided in Section 2.4 and (B) the date on which all of the Registrable
Securities covered thereby are disposed of in accordance with the method or
methods of disposition stated therein; (iii) if the conditions to closing
specified in the underwriting agreement, if any, entered into in connection with
such registration are not satisfied other than by reason of some wrongful act or
omission, or act or omission in bad faith, by such Holders and are not otherwise
waived; or (iv) if such request has been withdrawn by the requesting Holders and
such Holders shall have elected to pay all Registration Expenses of BGC Partners
in connection with such withdrawn request.

Article III

Registration Procedures

Section 3.1 Use Reasonable Best Efforts. In connection with BGC Partners’
registration obligations pursuant to Article II hereof, BGC Partners shall use
its reasonable best efforts to effect such registrations to permit the sale of
such Registrable Securities in accordance with the intended method or methods of
disposition thereof and pursuant thereto BGC Partners shall as expeditiously as
reasonably practicable:

(a) prepare and file with the SEC a Registration Statement or Registration
Statements relating to the registration on the appropriate form under the
Securities Act, and to cause such Registration Statement to be declared
effective by the SEC as soon as reasonably practicable and to remain effective
for the period of time necessary to permit the Holder to

 

-5-



--------------------------------------------------------------------------------

dispose of all its Registrable Securities, with the timing of such sales to be
determined by the Holder in its sole discretion; provided, however, in the case
of the Shelf Registration Statement, such period shall not exceed a sum of five
(5) years from the date of this Agreement plus any period during which any such
disposition is interfered with by any stop order or injunction of the SEC or any
governmental agency or court;

(b) prepare and file with the SEC such amendments and post-effective amendments
to each Registration Statement as may be necessary to keep such Registration
Statement effective for the period of time required by this Agreement to the
extent permitted under the Securities Act; and to cause the Registration
Statement and the related Prospectus to be supplemented by any required
Prospectus supplement, and as so supplemented to be filed in accordance with the
Securities Act and any rules and regulations promulgated thereunder; and
otherwise to comply with the provisions of the Securities Act as may be
necessary to facilitate the disposition of all Registrable Securities covered by
such Registration Statement during the applicable period in accordance with the
intended method or methods of disposition by the selling Holders thereof set
forth in such Registration Statement or such Prospectus or Prospectus
supplement;

(c) notify the selling Holders and the managing underwriter(s), if any, promptly
if at any time (i) any Prospectus, Registration Statement or amendment or
supplement thereto is filed, (ii) any Registration Statement, or any
post-effective amendment thereto, becomes effective, (iii) the SEC or any other
federal or state governmental authority requests any amendment or supplement to,
or any additional information in respect of, any Registration Statement or
Prospectus, (iv) the SEC or any other federal or state governmental authority
issues any stop order suspending the effectiveness of a Registration Statement
or initiates any proceedings for that purpose, (v) BGC Partners receives any
notice that the qualification of any Registrable Securities for sale in any
jurisdiction has been suspended or that any proceeding has been initiated for
the purpose of suspending such qualification, (vi) upon the discovery of any
event which requires that any changes be made in such Registration Statement or
any related Prospectus so that such Registration Statement or Prospectus will
not contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary to make the statements
therein not misleading, in light of the circumstances under which they were
made; provided, however, that in the case of this subclause (vi), such notice
need only state that an event of such nature has occurred, without describing
such event, or (vii) of the determination by counsel of BGC Partners that a
post-effective amendment to a Restriction Statement is advisable. BGC Partners
hereby agrees to promptly reimburse any selling Holders for any reasonable
out-of-pocket losses and expenses incurred in connection with any uncompleted
sale of any Registrable Securities in the event that BGC Partners fails to
timely notify such Holder that the Registration Statement then on file with the
SEC is no longer effective;

(d) to make every reasonable effort to obtain the withdrawal of any order
suspending the effectiveness of a Registration Statement, or the qualification
of any Registrable Securities for sale in any jurisdiction, at the earliest
reasonably practicable moment;

(e) if requested by the managing underwriter(s), if any, or any Holder of
Registrable Securities being sold in connection with an underwritten offering,
to incorporate into

 

-6-



--------------------------------------------------------------------------------

a Prospectus supplement or a post-effective amendment to the Registration
Statement any information which the managing underwriter(s), such Holder and BGC
Partners reasonably agree is required to be included therein relating to such
sale of Registrable Securities; and to file such supplement or post-effective
amendment as soon as practicable in accordance with the Securities Act and the
rules and regulations promulgated thereunder;

(f) to furnish to each selling Holder and each managing underwriter, if any, one
signed copy of the Registration Statement or Registration Statements, any
Company Free Writing Prospectus, and any post-effective amendment thereto,
including all financial statements and schedules thereto, all documents
incorporated therein by reference and all exhibits thereto (including exhibits
incorporated by reference) as promptly as practicable after filing such
documents with the SEC;

(g) to deliver to each selling Holder and each underwriter, if any, as many
copies of the Prospectus or Prospectuses (including each preliminary Prospectus)
and any amendment, supplement or exhibit thereto as such Persons may reasonably
request; and to consent to the use of such Prospectus or any amendment,
supplement or exhibit thereto by each such selling Holder and underwriter, if
any, in connection with the offering and sale of the Registrable Securities
covered by such Prospectus, amendment, supplement or exhibit in each case in
accordance with the intended method or methods of disposition thereof;

(h) prior to any public offering of Registrable Securities, to register or
qualify, or to cooperate with the selling Holders, the underwriter(s), if any,
and their respective counsel in connection with the registration or
qualification of, such Registrable Securities for offer and sale under the
securities or blue sky laws of such jurisdictions as may be requested by the
Holders of a majority of the Registrable Securities included in such
Registration Statement; to keep each such registration or qualification
effective during the period that the applicable Registration Statement is
required to be kept effective pursuant to this Agreement; and to do any and all
other acts or things necessary to enable the disposition in such jurisdictions
of the Registrable Securities covered by such Registration Statement; provided,
however, that BGC Partners will not be required to qualify generally to do
business in any jurisdiction where it is not then so qualified or to take any
action which would subject it to general service of process in any jurisdiction
where it is not then so subject;

(i) to furnish to counsel selected by the Holders, prior to the filing of a
Registration Statement or Prospectus or any supplement or post-effective
amendment or any Company Free Writing Prospectus thereto with the SEC, copies of
such documents and with a reasonable and appropriate opportunity to review and
comment on such documents, subject to such documents being under BGC Partner’s
control;

(j) to cooperate with the selling Holders and the underwriter(s), if any, in the
preparation and delivery of notes or certificates representing the Registrable
Securities to be sold, such certificates to be in such denominations and
registered in such names as such selling Holders or managing underwriter(s) may
request at least five (5) Business Days prior to any sale of Registrable
Securities represented by such certificates;

 

-7-



--------------------------------------------------------------------------------

(k) subject to Section 3.3 hereof, upon the occurrence of any event described in
clause (vi) of Section 3.1(c) above, to promptly prepare and file a supplement
or post-effective amendment to the applicable Registration Statement or
Prospectus or any document incorporated therein by reference, and any other
required documents, so that such Registration Statement and Prospectus will not
thereafter contain an untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein not misleading, in light
of the circumstances under which they were made, and to cause such supplement or
post-effective amendment to become effective as soon as practicable;

(l) to take all other actions in connection therewith as are reasonably
necessary or desirable in order to expedite or facilitate the disposition of the
Registrable Securities included in such Registration Statement and, in the case
of any underwritten offering: (i) to enter into an underwriting agreement in
customary form with the managing underwriter(s) (such agreement to contain
standard and customary indemnities, representations, warranties and other
agreements of or from BGC Partners, as the case may be); (ii) to obtain opinions
of counsel to BGC Partners (which (if reasonably acceptable to the
underwriter(s)) may be BGC Partners’ inside counsel) addressed to the
underwriter(s), such opinions to be in customary form; and (iii) to obtain
“comfort” letters from BGC Partners’ independent certified public accountants
addressed to the underwriter(s), such letters to be in customary form;

(m) with respect to each BGC Partners Free Writing Prospectus or other materials
to be included in the Disclosure Package, ensure that no Registrable Securities
be sold “by means of” (as defined in Rule 159A(b) promulgated under the
Securities Act) such BGC Partners Free Writing Prospectus or other materials
without the Investor having first been provided with a reasonable opportunity to
review and comment on such documents;

(n) within the deadlines specified by the Securities Act, make all required
filings of all Prospectuses and BGC Partners Free Writing Prospectuses with the
SEC;

(o) to make available for inspection by any selling Holder of Registrable
Securities, any underwriter(s) participating in any disposition pursuant to such
Registration Statement, and any attorney, accountant or other agent retained by
any such selling Holder or underwriter(s) all reasonably requested financial and
other records, pertinent corporate documents and properties of BGC Partners and
to cause BGC Partners’ officers, directors, employees, attorneys and independent
accountants to supply all information reasonably requested by any such selling
Holders, underwriter(s), attorneys, accountants or agents in connection with
such Registration Statement (each selling Holder of Registrable Securities
agrees, on its own behalf and on behalf of all its underwriter(s), accountants,
attorneys and agents, that the information obtained by it as a result of such
inspections shall be kept confidential by it and, except as required by law, not
disclosed by it, in each case unless and until such information is made
generally available to the public other than by such selling Holder; and each
selling Holder of Registrable Securities further agrees, on its own behalf and
on behalf of all its underwriter(s), accountants, attorneys and agents, that it
will, upon learning that disclosure of such information is sought in a court of
competent jurisdiction, promptly give notice to BGC Partners and allow BGC
Partners at its expense, to undertake appropriate action to prevent disclosure
of the information deemed confidential);

 

-8-



--------------------------------------------------------------------------------

(p) to consider in good faith any reasonable request of the selling Holders and
any underwriters for the participation of management of BGC Partners in “road
shows” and similar sales events; and

(q) reasonably cooperate with the selling Holders and each underwriter, if any,
or agent participating in the disposition of such Registrable Securities and
their respective counsel, in connection with any filings required to be made by
the Financial Industry Regulatory Authority.

Section 3.2 Holders’ Obligation to Furnish Information. BGC Partners may require
each Holder of Registrable Securities as to which any registration is being
effected to furnish to BGC Partners such information regarding the distribution
of such Registrable Securities as BGC Partners may from time to time reasonably
request in writing.

Section 3.3 Suspension of Sales Pending Amendment of Prospectus. Each Holder
shall, upon receipt of any notice from BGC Partners of the happening of any
event of the kind described in clauses (iii)-(vi) of Section 3.1(c) above,
suspend the disposition of any Registrable Securities covered by such
Registration Statement or Prospectus until such Holder’s receipt of the copies
of a supplemented or amended Prospectus or until it is advised in writing by BGC
Partners that the use of the applicable Prospectus may be resumed, and, if so
directed by BGC Partners such Holder will deliver to BGC Partners all copies,
other than permanent file copies, then in such Holder’s possession of any
Prospectus covering such Registrable Securities.

Article IV

Registration Expenses

Section 4.1 Registration Expenses. Except as otherwise expressly provided herein
to the contrary, all reasonable and documented expenses incident to BGC
Partners’ performance of or compliance with its obligations under this
Agreement, including without limitation all (i) registration and filing fees,
(ii) fees and expenses of compliance with securities or blue sky laws,
(iii) printing expenses, (iv) fees and disbursements of its counsel and its
independent certified public accountants (including the expenses of any special
audit or “comfort” letters required by or incident to such performance or
compliance), (v) securities acts liability insurance (if BGC Partners elects to
obtain such insurance) and (vi) the expenses and fees for listing securities to
be registered on each securities exchange on which Registrable Securities are
then listed, shall be borne by BGC Partners (all such expenses being herein
referred to as “Registration Expenses”); provided, however, that Registration
Expenses shall not include any underwriting discounts, or commissions or
transfer taxes, which underwriting discounts, commissions and transfer taxes
shall in all cases be borne solely by the Holders.

Article V

Indemnification

Section 5.1 Indemnification by BGC Partners. In the event of any registration of
any securities of BGC Partners under the Securities Act pursuant to Article II
hereof, BGC Partners will, and hereby does, indemnify and hold harmless each
selling Holder of any Registrable Securities covered by such Registration
Statement, its directors, officers and agents and each

 

-9-



--------------------------------------------------------------------------------

other Person, if any, who controls such selling Holder within the meaning of
Section 15 of the Securities Act (each such selling Holder and such other
Persons, collectively, “Holder Covered Persons”), against any and all
out-of-pocket losses, claims, damages, liabilities and expenses (including
reasonable attorneys’ fees and expenses) actually incurred by such Holder
Covered Person under the Securities Act, common law or otherwise (collectively,
“Damages”), to the extent that such Damages (or actions or proceedings in
respect thereof) arise out of or result from (i) any untrue statement or alleged
untrue statement of a material fact contained in the Disclosure Package, any
Registration Statement, the Prospectus, or in any amendment or supplement
thereto, under which such securities were registered under the Securities Act or
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary Prospectus, together with the documents incorporated by reference
therein (as amended or supplemented if BGC Partners shall have filed with the
SEC any amendment thereof or supplement thereto), if used prior to the effective
date of such Registration Statement, or contained in the Prospectus, together
with the documents incorporated by reference therein (as amended or supplemented
if BGC Partners shall have filed with the SEC any amendment thereof or
supplement thereto), or the omission or alleged omission to state therein a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading; provided, however, that BGC Partners shall not be liable to any
Holder Covered Person in any such case to the extent that any such Damage (or
action or proceeding in respect thereof) arises out of or relates to any untrue
statement or alleged untrue statement or omission or alleged omission made in
such Registration Statement or amendment thereof or supplement thereto or in any
such preliminary, final or summary Prospectus in reliance upon and in conformity
with written information furnished to BGC Partners by or on behalf of any such
Holder Covered Person for use in the preparation thereof.

Section 5.2 Indemnification by the Selling Holders. In consideration of BGC
Partners’ including any Registrable Securities in any Registration Statement
filed in accordance with Article II, each Holder selling Registrable Securities
under such Registration Statement shall be deemed to have agreed to indemnify
and hold harmless, jointly and severally (in the same manner and to the same
extent as set forth in Section 5.1 hereof) BGC Partners, its directors,
officers, managing directors and agents and each Person controlling BGC Partners
within the meaning of Section 15 of the Securities Act (each, a “BGC Partners
Person”) against any and all Damages, to the extent that such Damages (or
actions or proceedings in respect thereof) arise out of or are related to any
statement or alleged statement in or omission or alleged omission from the
Disclosure Package, such Registration Statement, any preliminary, final or
summary Prospectus contained therein, the Holder Free Writing Prospectus or any
amendment or supplement thereto, if such statement or alleged statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to BGC Partners or its representatives by or on
behalf of any selling Holder for use in the preparation of such Disclosure
Package document, such Registration Statement, such preliminary, final or
summary Prospectus, such Holder Free Writing Prospectus or amendment or
supplement thereto. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of BGC Partners or any of
its directors, officers or controlling Persons. BGC Partners may require as a
condition to its including Registrable Securities in any Registration Statement
filed hereunder that each such selling Holder acknowledge its agreement to be
bound by the provisions of this Agreement (including Article V) applicable to
it.

 

-10-



--------------------------------------------------------------------------------

Section 5.3 Notices of Claims. Promptly after receipt by a Holder Covered Person
or a BGC Partners Covered Person (each, an “Indemnified Party”) of written
notice of the commencement of any action or proceeding with respect to which a
claim for indemnification may be made pursuant to this Article V, such
Indemnified Party will, if a claim in respect thereof is to be made against,
respectively, BGC Partners, on the one hand, or any selling Holder, on the other
hand (such Person or Persons, the “Indemnifying Party”), give written notice to
the latter of the commencement of such action; provided, however, that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Indemnifying Party of its or their obligations under this Article V,
except to the extent that the Indemnifying Party is actually materially
prejudiced by such failure to give notice, and in no event shall such failure
relieve the Indemnifying Party from any other liability which it may have to
such Indemnified Party. If any such claim or action shall be brought against an
Indemnified Party, and it shall notify the Indemnifying Party thereof, the
Indemnifying Party shall be entitled to participate therein, and, to the extent
that it wishes, to assume the defense thereof with counsel reasonably
satisfactory to the Indemnified Party, and after notice from the Indemnifying
Party to such Indemnified Party of its election to assume the defense thereof,
the Indemnifying Party shall not be liable to such Indemnified Party under this
Article V for any legal or other expenses subsequently incurred by such
Indemnified Party in connection with the defense thereof, other than reasonable
cost of investigation; provided, further, that if, in the Indemnified Party’s
reasonable judgment, a conflict of interest between the Indemnified Party and
the Indemnifying Party exists in respect of such claim, then such Indemnified
Party shall have the right to participate in the defense of such claim and to
employ one firm of attorneys at the Indemnifying Party’s expense to represent
such Indemnified Party. No Indemnified Party will consent to entry of any
judgment or enter into any settlement without the Indemnifying Party’s written
consent to such judgment or settlement, which shall not be unreasonably
withheld. No Indemnifying Party shall, without the prior written consent of the
Indemnified Party, consent to entry of any judgment or enter into any settlement
in respect of which the Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability arising out of such claim or proceeding.

Section 5.4 Contribution. If the indemnification provided for in this Article V
is unavailable or insufficient to hold harmless an Indemnified Party under this
Article V, then each Indemnifying Party shall have a joint and several
obligation to contribute to the amount paid or payable by such Indemnified Party
as a result of the Damages referred to in this Article V in such proportion as
is appropriate to reflect the relative fault of the Indemnifying Party on the
one hand and the Indemnified Party on the other hand in connection with the
offering which resulted in such Damages, as well as any other relevant equitable
considerations. The relative fault shall be determined by reference to, among
other things, whether an untrue or alleged untrue statement of a material fact
or an omission or alleged omission to state a material fact relates to
information supplied by the Indemnifying Party or the Indemnified Party and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such untrue statements or omission. BGC Partners and the
Holders (in consideration of BGC Partners’ including any Registrable Securities
in any Registration Statement filed in accordance with Article II hereof)

 

-11-



--------------------------------------------------------------------------------

shall be deemed to have agreed, that it would not be just and equitable if
contributions pursuant to this Section 5.4 were to be determined by pro rata
allocation or by any other method or allocation which does not take account of
the equitable considerations referred to in the first sentence of this
Section 5.4. The amount paid by an Indemnified Party as a result of the Damages
referred to in the first sentence of this Section 5.4 shall be deemed to include
any legal or other expenses reasonably incurred by such Indemnified Party in
connection with investigating or defending any action or claim (which shall be
limited as provided in Section 5.3 if the Indemnifying Party has assumed the
defense of any such action in accordance with the provisions thereof) which is
the subject of this Section 5.4. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. Promptly after receipt by an Indemnified Party
under this Section 5.4 of notice of the commencement of any action against such
party in respect of which a claim for contribution has been made against an
Indemnifying Party under this Section 5.4, such Indemnified Party shall notify
the Indemnifying Party in writing of the commencement thereof if the notice
specified in Section 5.3 has not been given with respect to such action;
provided, however, that the omission so to notify the Indemnifying Party shall
not relieve the Indemnifying Party from any liability which it may have to any
Indemnified Party otherwise under this Section 5.4, except to the extent that
the Indemnifying Party is actually materially prejudiced by such failure to give
notice, and in no event shall such failure relieve the Indemnifying Party from
any other liability which it may have to such Indemnified Party.

Article VI

Underwritten Registrations

Section 6.1 Selection of Underwriter(s). In each registration under Section 2.2
of this Agreement, the underwriter or underwriters and managing underwriter or
managing underwriters that will administer the offering shall be selected by BGC
Partners, as the case may be, provided, however, that in the case of a
registration under Section 2.2 of this Agreement, such underwriter(s) and
managing underwriter(s) shall be subject to the approval of the Holders of a
majority in aggregate amount of Registrable Securities included in such
offering, which approval shall not be unreasonably withheld or delayed.

Section 6.2 Agreements of Selling Holders. No Holder shall sell any of its
Registrable Securities in any underwritten offering pursuant to a registration
hereunder unless such Holder (a) agrees to sell such Registrable Securities on a
basis provided in any underwriting agreement in customary form, including the
making of customary representations, warranties and indemnities and
(b) completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents required under the terms of such
underwriting agreements or as reasonably requested by BGC Partners (whether or
not such offering is underwritten).

 

-12-



--------------------------------------------------------------------------------

Article VII

Representations and Warranties

Section 7.1 Representations and Warranties of the Parties. BGC Partners hereby
represents and warrants to each Investor, and each Investor hereby represents
and warrants to BGC Partners, as follows:

(a) The execution, delivery and performance by the representing party of this
Agreement and the consummation by the representing party of the transactions
contemplated by this Agreement are, if applicable, within its corporate powers
and have been duly authorized by all necessary corporate or other action on its
part. This Agreement constitutes a legal, valid and binding agreement of the
representing party enforceable against it in accordance with its terms, subject,
as to enforcement, to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditor’s rights and to general equity principles (it being
understood that such exception shall not in itself be construed to mean that the
Agreement is not enforceable in accordance with its terms).

(b) The execution, delivery or performance of this Agreement by the representing
party and the consummation by it of the transactions contemplated hereby do not
and will not, if applicable, contravene or conflict with the representing
party’s certificate of incorporation, bylaws or similar governing documents or
conflict with, result in a breach or constitute a default under any statute,
loan agreement, mortgage, indenture, deed or other agreement to which it is a
party or to which any of its properties is subject, except in each case as would
not reasonably be expected to have a material adverse effect on such
representing party.

Article VIII

Effectiveness and Termination

Section 8.1 Effectiveness. This Agreement shall take effect on the date hereof
and shall remain in effect until it is terminated pursuant to Section 8.2
hereof.

Section 8.2 Termination. Other than the termination provisions applicable to
particular Sections of this Agreement that are specifically provided elsewhere
in this Agreement, this Agreement shall terminate upon the earliest to occur of
the following (a) the mutual written agreement of the parties hereto at any time
to terminate this Agreement, and (b) the date on which no Registrable Securities
shall remain outstanding.

Article IX

Miscellaneous

Section 9.1 Interpretation. Article, Section, paragraph or clause references not
attributed to a particular document shall be reference to such parts of this
Agreement, and all exhibit, annex and schedule references not attributed to a
particular document shall be references to such exhibits, annexes and schedules
to this Agreement. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time. The word “or” is not exclusive unless the context clearly requires
otherwise. The words “including,” “includes,” “included” and “include” are
deemed to be followed by the words

 

-13-



--------------------------------------------------------------------------------

“without limitation.” Definitions in this Agreement apply equally to both the
singular and plural forms of the defined terms. References to the masculine
gender include the feminine gender. The section, paragraph, clause and article
headings contained in this Agreement are inserted for convenience of reference
only and will not affect the meaning or interpretation of this Agreement. The
terms “herein,” “hereof” and “hereunder” and other words of similar import refer
to this Agreement as a whole and not to any particular article, section,
paragraph or subdivision.

Section 9.2 Amendments and Waivers. This Agreement may be amended, and waivers
or consents to departures from the provisions hereof may be given, only by a
written instrument duly executed, in the case of an amendment, by all of the
parties hereto, or in the case of a waiver or consent, by the party against whom
the waiver or consent, as the case may be, is to be effective.

Section 9.3 Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of BGC Partners and the Holders and their respective
successors, assigns and transferees; provided that this Agreement or any rights
or obligations hereunder may not be assigned or transferred without the written
consent of the other party hereto. Notwithstanding the foregoing, the
registration rights of any Holder under this Agreement may be assigned without
the written consent of BGC Partners to any pledgee or other successors in
interest that receives Registrable Securities by pledge, distribution or other
non-sale related transfer from any Holder.

Section 9.4 Integration. This Agreement and the documents referred to herein or
delivered pursuant hereto that form a part hereof contain the entire
understanding of BGC Partners and the Investor with respect to its subject
matter. There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings with respect to the subject matter hereof
other than those expressly set forth herein. This Agreement supersedes all prior
agreements and understandings between BGC Partners and the Holders with respect
to its subject matter.

Section 9.5 Notices. All notices and other communications to be given to any
Party hereunder shall be sufficiently given for all purposes hereunder if in
writing and delivered by hand, courier or overnight delivery service or three
days after being mailed by certified or registered mail, return receipt
requested, with appropriate postage prepaid, or when received in the form of a
telegram or facsimile and shall be directed to the address set forth below (or
at such other address or facsimile number as such Party shall designate by like
notice):

If to the Investor:

 

c/o Cantor Fitzgerald, L.P. 110 East 59th Street New York, New York 10022
Attention:    General Counsel Fax No:        (212) 829-4708

 

-14-



--------------------------------------------------------------------------------

With a copy to: Morgan, Lewis & Bockius LLP 101 Park Avenue New York, New York
10178 Attention:    Christopher T. Jensen, Esq. Fax No:        (212) 309-6001

If to BGC Partners:

 

BGC Partners, Inc. 499 Park Avenue New York, New York 10022
Attention:    General Counsel Fax No:        (212) 829-4708 With a copy to:
Debevoise & Plimpton LLP 919 Third Avenue New York, New York 10022
Attention:    William D. Regner, Esq. Fax No:        (212) 909-6836

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by commercial courier service; five (5) Business Days
after being deposited in the mail, postage prepaid, if mailed; and when receipt
is mechanically acknowledged, if telecopied. Any Party may by notice given in
accordance with this Section 9.5 designate another address or Person for receipt
of notices hereunder.

Section 9.6 Survival. The representations and warranties made herein shall
survive through the term of this Agreement.

Section 9.7 Severability. In the event that any one or more of the provisions
hereof is held invalid, illegal or unenforceable in any respect for any reason,
the validity, legality and enforceability of any such provision, in every other
respect and of the remaining provisions hereof shall not be in any way impaired,
it being intended that all rights, powers and privileges of BGC Partners and the
Investor shall be enforceable to the fullest extent permitted by law.

Section 9.8 Entire Agreement. This Agreement constitutes the entire agreement of
the parties hereto and supersede all prior agreements and undertakings, both
written and oral, among the parties hereto, or any of them, with respect to the
subject matter hereof.

Section 9.9 No Third-Party Beneficiaries. This Agreement is for the sole benefit
of the parties hereto and their permitted assigns, and nothing herein expressed
or implied shall give or be construed to give to any Person, other than the
parties hereto and such assigns, any legal or equitable rights hereunder.

 

-15-



--------------------------------------------------------------------------------

Section 9.10 Governing Law. THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF. Each of BGC Partners
and the Investor agrees that all actions or proceedings arising out of or in
connection with this Agreement, or for recognition and enforcement of any
judgment arising out of or in connection with this Agreement, shall be tried and
determined exclusively in the state or federal courts in the State of New York,
and each of BGC Partners and the Investor hereby irrevocably submits with regard
to any such action or proceeding for itself and with respect to its property,
generally and unconditionally, to the exclusive jurisdiction of the aforesaid
courts. Each of BGC Partners and the Investor hereby expressly waives any right
it may have to assert, and agrees not to assert, by way of motion, as a defense,
counterclaim or otherwise, in any such action or proceeding: (a) any claim that
it is not subject to personal jurisdiction in the aforesaid courts for any
reason; (b) that it or its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts; and (c) that
(i) any of the aforesaid courts is an inconvenient or inappropriate forum for
such action or proceeding, (ii) venue is not proper in any of the aforesaid
courts, and (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by any of the aforesaid courts.

Section 9.11 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

[Remainder of page left intentionally blank]

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

BGC PARTNERS, INC. By:  

/s/ Stephen M. Merkel

  Name:   Stephen M. Merkel   Title:  

Executive Vice President, General

Counsel & Secretary

INVESTOR: CANTOR FITZGERALD, L.P. By:  

/s/ Stephen M. Merkel

  Name:   Stephen M. Merkel   Title:   Executive Managing Director

[Signature Page to Registration Rights Agreement, dated as of April 1, 2010,

by and between BGC Partners, Inc. and the Investor listed herein]